   Case 0:20-cv-61936-RAR Document 84-5 Entered on FLSD Docket 05/03/2021 Page 1 of 2


ekoz@kozlawfirm.com

From:                 Adi Amit <adi@defenderofbusiness.com>
Sent:                 Wednesday, April 28, 2021 10:44 AM
To:                   strauss@flsd.uscourts.gov
Cc:                   ekoz@kozlawfirm.com
Subject:              Request for Discovery Hearing - 20:cv-61936-RAR Dahdouh et al v. Road Runner Moving and
                      Storage, Inc. et al.


Dear Judge Strauss,

My office called your chambers regarding a deposition in the above‐referenced matter; however, there was no
response. Therefore, I am emailing in accordance with the Court’s Discovery Procedures Order [ECF No. 33] regarding an
ongoing issue with conducting depositions with Mr. Kozolchyk.

Plaintiff Alejandro Morales’s deposition was set to proceed today at 10:00 AM. As was the case last week at the other
Plaintiff’s deposition, prior to the beginning of the deposition, Mr. Kozolchyk engaged in a diatribe defaming and
badgering the Court reporter, Ivy Diel, about her qualifications and integrity over a supposed issue that occurred
between them in another case at another time that has nothing to do with this case. This has been Mr. Kozolchyk
pattern over the past two weeks on three different occasions where he is acting completely unprofessionally towards
her.

After 20 minutes of an exchange between them including Mr. Kozolchyk having the audacity to corner Ms. Diel and cross
examining her – as he did twice before – I interjected and asked that he stop. When he did not, I, unfortunately, lost my
temper and told him to f… off and to let me conduct the deposition and stop wasting time (it has been 25 minutes of
back and forth between he and the court reporter at that time and he kept badgering her) and attempted to proceed to
start the deposition at which time Mr. Kozolchyk terminated the deposition and went off of Zoom.

We would like to schedule a hearing on this matter so that Plaintiff’s deposition can take place before the expiration of
the discovery period on 4/30/21.


Thank you.



Adi Amit, Esquire
Founding Partner, Adi Amit, P.A.
101 Centre
101 NE 3rd Avenue, Suite 300
Fort Lauderdale, FL 33301
Tel: 954‐533‐5922
After Hrs.: 954‐303‐4130
Email: adi@DefenderOfBusiness.com




                                                             1
                                                     EXHIBIT E
     Case 0:20-cv-61936-RAR Document 84-5 Entered on FLSD Docket 05/03/2021 Page 2 of 2




CONFIDENTIALITY NOTICE: The information contained in this E-mail message is attorney privileged and confidential information intended only for the use of the
individual(s) named above. If the reader of this message is not the intended recipient, you are hereby notified that any dissemination, distribution or copy of this
communication is strictly prohibited. If you have received this communication in error, please contact the sender by reply E-mail and destroy all copies of the
original message. Thank you.




                                                                                  2
                                                                        EXHIBIT E
